Title: To Benjamin Franklin from John Abercromby, 24 December 1778
From: Abercromby, John
To: Franklin, Benjamin


Monsieur
de Bordeaux ce 24 decambre 1778
J’ay L’honneur de vous ecrire pour vous demandes une paspor pour man retournes chez moi a charlestown j’ay heu L’honneur de vous fair ma reverance il ya peupre 3. cemaines don je vous informi que je vene daitre fai prisonier par des corcers grenesai, pour vous donair une melieur ides de moi je suis celuis qui vous a dit que javais perdu 12 maisoin dans charlestown dans Lincandi par le feu vous me fit L’honneur de me prete 4 Louis d’or donc je vous fit mon receu, Monsieur je conte partire par un Beataux de La vergini qui partira pour ce pay La dans 15 jours si vous savez [avez] des hordes [ordres] a me donair Monsieur vous pouve conter sur mon atachement pour vous.
Je suis a natandans [en attendant] Lhoneur de La votre Monsieur j’ay lhoneur daitre tres parfaitemant Votre humble et tres obisant cerviteur
John Abercromby

P.S. Mon adresse est chez Mlle. Brizard et Roger pres de La Bource a Bordeaux

 
Addressed: A Monsieur / Monsieur de francklin / Ambassadeur des Etats unis / de L’amerique. En son / hotel. / à Passy
Notation: Jonh Abercromby Bordeaux 24 Xbre. 1778.
